Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 12, 2019

                                     No. 04-19-00243-CV

                          IN THE INTEREST OF K.R., A CHILD,
                                      Appellant

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00026
                      The Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file her brief is GRANTED. Appellant’s brief
is due on or before June 17, 2019.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court